Opinion issued July 15, 2014




                                     In The

                               Court of Appeals
                                    For The

                        First District of Texas
                         ————————————
                               NO. 01-14-00475-CV
                         ———————————
                CHAD E. MYERS, PHILLIP B. MEYER &
                OILFIELD PRECISION PRODUCTS, INC.
                            Appellants,
                                       v.
                     CORE INTERNATIONAL, LLC.,
                                   Appellees



                  On Appeal from the 113th District Court
                           Harris County, Texas
                     Trial Court Case No. 2014-22198


                       MEMORANDUM OPINION
      Appellants have filed a motion to dismiss the appeal. See TEX. R. APP. P.

42.1(a)(1). Appellants included a certificate of conference in their motion stating

appellees are unopposed. No opinion has issued.

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1).



                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Brown




                                        2